Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination under 37 CFR §1.114
2.	A request for continued examination under 37 CFR §1.114, including the fee set forth in 37 CFR §1.17(e), was filed on September 27, 2022 in this application after final rejection. Since this application is eligible for continued examination under 37 CFR §1.114 and the fee set forth in 37 CFR §1.17(e) has been timely paid, the finality of the previous Office action dated March 31, 2022 has been withdrawn pursuant to 37 CFR §1.114 and the submission filed on September 27, 2022 has been entered. Claims 1-20 are pending and are rejected for the reasons set forth below. 

Claim Objections
3.	The claims are objected to because of the following informalities, and the following is suggested to overcome the informalities and to improve claim clarity: 
Claim 18 recites the limitation, “The system of claim 12, wherein the transaction record further documents a redeem operation from a user for an amount…” It appears that this limitation was intended to mirror claim 9. However, the process recited in claim 18 is labeled as a “redeem operation,” while an identical process recited in claim 9 is labeled as a “repay operation.” These limitations should be amended to maintain consistent terminology in the claims.
Claim 16 recites the limitation, “The system of claim 12, wherein the transaction record documents a repay operation…” It appears that this limitation was intended to mirror claim 5. However, the process recited in claim 16 is labeled as a “repay operation,” while the process recited in claim 5 is labeled as a “redeem operation.” This objection is made in view of the issue regarding claims 18 and 9 described above. These limitations should be amended to maintain consistent terminology in the claims.
Appropriate correction or clarification is requested. 

Claim Rejections - 35 USC § 101
4.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


5.	Claims 1-20 are rejected under 35 U.S.C. §101 because the claimed invention recites and is directed to a judicial exception to patentability (i.e., a law of nature, a natural phenomenon, or an abstract idea) and does not include an inventive concept that is “significantly more” than the judicial exception under the January 2019 and October 2019 patentable subject matter eligibility guidance (2019 PEG) analysis which follows. 

Step 1
6.	Under the 2019 PEG step 1 analysis, it must first be determined whether the claims are directed to one of the four statutory categories of invention (i.e., process, machine, manufacture, or composition of matter).  Applying step 1 of the analysis for patentable subject matter to the claims, it is determined that the claims are directed to the statutory category of a process (claims 1-11), a machine (claims 12-19) and a manufacture (claims 20); where the machine and the manufacture are substantially directed to the subject matter of the process. (See e.g., MPEP §2106.03). Therefore, we proceed to step 2A, Prong 1. 

Step 2A, Prong 1
7.	Under the 2019 PEG step 2A, Prong 1 analysis, it must be determined whether the claims recite an abstract idea that falls within one or more designated categories of patent ineligible subject matter (i.e., organizing human activity, mathematical concepts, and mental processes) that amount to a judicial exception to patentability.  
	Claim 1 recites the abstract idea of: 
Establishing… a pool of [[blockchain]] tokens, the pool of [[blockchain]] tokens comprising a plurality of different types of [[blockchain]] tokens that are compliant with a technical standard of the [[blockchain network]] such that the different types of [[blockchain]] tokens are interchangeable with each other, the pool of [[blockchain]] tokens are associated with different [[blockchain]] addresses;
maintaining… a ledger tracking associations between the different [[blockchain]] addresses and the [[blockchain]] tokens in the pool;
receiving, from a particular [[blockchain]] address, a transfer of a first amount of a first [[blockchain]] token to the [[smart contract]] as part of the pool of [[blockchain tokens]];
receiving a request from the particular [[blockchain]] address for a second amount of a second [[blockchain]] token that is associated with one or more other [[blockchain]] addresses different from the particular [[blockchain]] address;
calculating… (i) an exchange rate between the first [[blockchain]] token and the second [[blockchain]] token and (ii) a transaction rate associated with the request for the second amount of the second [[blockchain]] token;
initiating… a transfer of the second amount of the second [[blockchain]] token to the particular [[blockchain]] address, the transfer conditioned upon an increase in return amount of the second [[blockchain]] token to the pool from the particular [[blockchain]] address, the increase based on the transaction rate; and
adding… a transaction record reflecting the transfer to the ledger.
	Here, the recited abstract idea falls within one or more of the three enumerated 2019 PEG categories of patent ineligible subject matter, to wit: certain methods of organizing human activity, which includes fundamental economic practices or principles and/or commercial interactions (e.g., here, facilitating the transfer of currencies on an exchange). 

Step 2A, Prong 2
8.	Under the 2019 PEG step 2A, Prong 2 analysis, the identified abstract idea to which claim 1 is directed does not include limitations or additional elements that integrate the abstract idea into a practical application. 
	Besides reciting the abstract idea, the limitations of claim 1 also recite generic computer components (e.g. a blockchain network, a computer protocol, smart contracts, and a blockchain address). In particular, the recited features of the abstract idea are merely being applied on a computer or computing device or via software programming that is simply being used as a tool (“apply it”) to implement the abstract idea. (See e.g., MPEP §2106.05(f)). 
	Additionally, claim 1 recites the limitation, “establishing the computer protocol on the blockchain network as a smart contract, the smart contract comprising automatically enforceable code instructions that are executable through one or more nodes of the blockchain network.” This limitation merely recites a process step for establishing a computer protocol on a blockchain network as a smart contract. Such a limitation amounts to no more than merely applying generic blockchain/smart contract technology to implement the abstract idea on a computer. In other words, simply stating that the exchange process recited in the claims is performed by code executing on a smart contract does not amount to an improvement to any technology or technological field. 
	Therefore, these additional elements are recited at a high level of generality such that they amount to no more than mere instructions to apply the exception using generic computer components. In other words, the additional elements are simply used as tools to perform the abstract idea.
	Thus, claim 1 does not include any limitations or additional elements that integrate the abstract idea into a practical application. As a result, claim 1 is directed to an abstract idea.
	
Step 2B
9.	Under the 2019 PEG step 2B analysis, the additional elements of claim 1 are evaluated to determine whether they amount to something “significantly more” than the recited abstract idea. (i.e., an innovative concept). Here, the recited additional elements (e.g. a blockchain network, a computer protocol, smart contracts, and a blockchain address), do not amount to an innovative concept since, as stated above in the Step 2A, Prong 2 analysis, the claims are simply using the additional elements as a tool to carry out the abstract idea (i.e., “apply it”) on a computer or computing device and/or via software programming (See e.g., MPEP §2106.05(f)). The additional elements are specified at a high level of generality such that they are being used in the claims to simply implement the abstract idea and are not themselves being technologically improved (See e.g., MPEP §2106.05 I.A.); (See also e.g., applicant’s Specification at least Paragraphs 70-72). 
	Thus, claim 1 does not recite any additional elements that amount to “significantly more” than the abstract idea.

Additional Independent Claims
10.	Independent claims 12 and 20 are similarly rejected under 35 U.S.C. 101 for the reasons described below:
	Claim 12 recites limitations that are substantially similar to those recited in claim 1. However, the primary difference between claims 12 and 1 is that claim 12 is drafted as a system rather than as a method. Similarly, as described above regarding claim 1, claim 12 recites generic computer components (e.g. at least one physical processor and a physical memory comprising computer-executable instructions, a blockchain network, a computer protocol, smart contracts, and a blockchain address associated with a particular user) that are simply being used as a tool (“apply it”) to implement the abstract idea. Therefore, since the same analysis should be used for claims 1 and 12, claim 12 is not patent eligible (See Alice Corp. Pty. Ltd. V. CLS Bank Int’l, 134 S. Ct. 2347, 2354 (2014)).
	Claim 20 recites limitations that are substantially similar to those recited in claim 1. However, the primary difference between claims 20 and 1 is that claim 20 is drafted as a computer-readable medium rather than as a method. Similarly, as described above regarding claim 1, claim 20 recites generic computer components (e.g. a non-transitory computer-readable medium comprising one or more computer-executable instructions, at least one processor of a computing device, a blockchain network, a computer protocol, smart contracts, and a blockchain address associated with a particular user) that are simply being used as a tool (“apply it”) to implement the abstract idea. Therefore, since the same analysis should be used for claims 1 and 20, claim 20 is not patent eligible (See Alice Corp. Pty. Ltd. V. CLS Bank Int’l, 134 S. Ct. 2347, 2354 (2014)).
	
Dependent Claims
11.	Dependent claims 2-11 and 13-19 are also rejected under 35 U.S.C. 101 for the reasons described below: 
Claims 2 and 13 simply further define the “ledger” recited in claims 1 and 12. Merely stating that the ledger is a blockchain ledger amounts to no more than merely applying generic blockchain technology to implement the abstract idea on a computer.
Claims 3 and 14 simply further define the “exchange rate” recited in claims 1 and 12. Merely describing how the exchange rate is calculated does not provide any indication of an improvement to any technology or technological field. Rather, this merely recites limitations that further refine the abstract idea. Additionally, these limitations could also be classified as an abstract idea regarding mathematical concepts because they recite a mathematical equation.
Claims 4, 5, 8-10, and 15-19 simply further define the “transaction record” recited in claims 1 and 12. Merely describing what kinds of transactions may be performed by the system/method does not add any element or feature that provides a technological solution (i.e., an integration of the recited abstract idea into a practical application) or an element or feature that is significantly more than the recited abstract idea (i.e., a technological inventive concept). Rather, these claims merely further refine the abstract idea as described above regarding claim 1.
Claims 6 and 7 simply recite limitations for identifying and updating an interest rate index corresponding to the pool of blockchain tokens. These limitations simply refine the abstract idea because they recite process steps that fall under the category of organizing human activity, namely facilitating the transfer of currencies on an exchange, as described above regarding claim 1.
Claim 11 simply further defines the “amount” recited in claim 10.  Simply stating that the amount is determined based on a close factor does not provide any indication of an improvement to any technology or technological field. Rather, this merely defines how the amount is determined.  
	Thus, the dependent claims do not add any additional element or subject matter that provides a technological improvement (i.e., an integration into a practical application) that results in the claims being directed to patent eligible subject matter or include an element or feature that is significantly more than the recited abstract idea (i.e., a technological inventive concept under Step 2B).

Claim Rejections - 35 USC § 103
12.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

13.	Claims 1, 2, 4, 5, 12, 13, 15-17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Madisetti (U.S. Pre-Grant Publication No. 20190228409) in view of Simlett (U.S. Pre-Grant Publication No. 20200234286) and Kim (U.S. Pre-Grant Publication No. 20190333149).

Claim 1
	Regarding Claim 1, Madisetti teaches:
A method for implementing automatic transactions on a blockchain network using a computer protocol, the method comprising (See at least the Abstract: Describes a system/method of exchanging value across a blockchain network including receiving lending offers from lenders, recording each lending offer to a lender smart contract on a blockchain network, and recording the lender smart contracts, defining a lending pool, to a lending pool smart contract on the blockchain network including lending pool conditions):
establishing the computer protocol on the blockchain network as a smart contract, the smart contract comprising automatically enforceable code instructions that are executable through one or more nodes of the blockchain network (See at least Paragraphs 109 and 110: Describes a lending platform [i.e. a protocol] that utilizes blockchain technology to facilitating lending transactions between borrowers and lenders. Smart contracts may be used to automatically match borrowers and lenders);
establishing, through the computer protocol, a pool of [[blockchain tokens]] (See at least Paragraphs 109 and 110: The system may also comprise a "lender's pool." Lenders may contribute an amount of fiat or cryptocurrency [See Paragraph 100] to lend to the pool. The lender's pool is represented as a smart contract. Examiner's Note: Madisetti does not explicitly teach that the pool is a pool of blockchain tokens that are interchangeable with each other. However, Kim does teach this limitation as described below);
receiving, from a particular blockchain address, a transfer of a first amount of a first blockchain token to the smart contract as part of the pool of blockchain tokens (See at least Paragraph 103: A borrower may deposit cryptocurrency or tokens as collateral in a collateral contract. A Collateral Smart Contract is used to manage locking up and release of collateral, such as cryptocurrency tokens or physical assets which may be represented in a tokenized form [See Paragraph 107]);
receiving a request from the particular blockchain address for a second amount of a second blockchain token that is associated with one or more other blockchain addresses different from the particular blockchain address (See at least Paragraph 103: The borrower creates a loan request [e.g. for a second cryptocurrency] with amount requested and loan terms. The platform can disburse loans in fiat or cryptocurrencies [i.e., the loan may be a request for a second token/cryptocurrency; See Paragraph 100]. The transfer of cryptocurrency may be initiated between a borrower and lender crypto wallets [i.e., blockchain addresses]);
calculating, through the automatically enforceable code instructions in the smart contract… (ii) a transaction rate associated with the request for the second amount of the second blockchain token (See at least Paragraph 109: The borrower's condition for borrowing money may include the amount to borrow, the duration of the loan, and an acceptable interest rate [i.e., a transaction rate]);
initiating, through the automatically enforceable code instructions in the smart contract, a transfer of the second amount of the second blockchain token to the particular blockchain address, the transfer conditioned upon an increase in return amount of the second blockchain token to the pool from the particular blockchain address, the increase based on the transaction rate (See at least Paragraph 103: The lender funds the loan after the collateral is deposited. Also see Paragraph 100: The loan amount [i.e. the second digital asset] is transferred to the borrower. The loan may be disbursed in fiat or cryptocurrency. The loan is conditioned on a return of the principle plus the determined interest); and
adding, through the automatically enforceable code instructions in the smart contract, a transaction record reflecting the transfer to the ledger (See at least Paragraph 107: Information regarding the loan disbursement is recorded in the loan smart contract. The smart contracts are deployed on a blockchain network).

	Regarding Claim 1, Madisetti does not explicitly teach, but Simlett, however, does teach:
maintaining, through the automatically enforceable code instructions established on the blockchain network, a ledger tracking associations between the different blockchain addresses and the blockchain tokens in the pool (See at least Paragraph 47: Describes a system for tracking ownership of an asset. The system may use smart contracts to control the purchase of assets that denote percentage of ownership. These ownership shares may be recorded in an asset contract on the blockchain. The assets may include a pool of assets [e.g. a fleet of cars, see Paragraph 37]);
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to combine the teachings of Madisetti and Simlett in order to increase user convenience by automatically tracking and determining various rights and responsibilities that pertain to a plurality of individuals that own an underlying asset (Simlett: Paragraph 31).

	Regarding Claim 1, the combination of Madisetti and Simlett does not explicitly teach, but Kim, however, does teach:
establishing, through the computer protocol, a pool of blockchain tokens, the pool of blockchain tokens comprising a plurality of different types of blockchain tokens that are compliant with a technical standard of the blockchain network such that the different types of blockchain tokens are interchangeable with each other, the pool of blockchain tokens are associated with different blockchain addresses (See at least Paragraph 38: Describes a platform that allows a user to pool multiple different types of digital currencies. The platform comprises a plurality of user wallets to store the multiple types of digital currencies. ETF tokens may be exchanged freely for the multiple types of digital currencies [See Paragraph 39]); and
calculating, through the automatically enforceable code instructions in the smart contract, (i) an exchange rate between the first blockchain token and the second blockchain token and (ii) (See at least Paragraph 39: The remote server continuously updates an exchange value [i.e., an exchange rate] between the plurality of cryptocurrency types and the ETF token type. The exchange value is the net asset value of the ETF token type which varies based on the market values of the cryptocurrencies and the status of the stock index or bond index which is tracked by the ETF token type);
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to combine the teachings of Madisetti, Simlett, and Kim in order to provide an improved method and system for facilitating the creation and/or redemption of ETF tokens representing a portfolio of multiple cryptocurrencies (Kim: Paragraph 4).

Claim 2
	Regarding Claim 2, Madisetti teaches:
wherein the ledger comprises a blockchain ledger implemented with a distributed database (See at least Paragraph 89: The nCash blockchain network utilized to facilitate the peer-to-peer lending process is a distributed ledger which maintains records of all the transactions on the nCash network).

Claim 4
	Regarding Claim 4, the combination of Madisetti and Simlett does not explicitly teach, but Kim, however, does teach
wherein the transaction record is added through a mint operation (See at least Paragraph 43: The user may initiate a creation transaction [i.e. a mint operation]. The creation transaction comprises transferring an amount of cryptocurrency from the user wallet to the remote server).
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to combine the teachings of Madisetti, Simlett, and Kim in order to provide an improved method and system for facilitating the creation and/or redemption of ETF tokens representing a portfolio of multiple cryptocurrencies (Kim: Paragraph 4).

Claim 5
	Regarding Claim 5, the combination of Madisetti and Simlett does not explicitly teach, but Kim, however, does teach
wherein the transaction record documents a redeem operation (See at least Paragraph 46: The user may initiate a redemption transaction [i.e. a redeem operation]. The redemption transaction comprises withdrawing an aggregate token quantity for the ETF token type from the corresponding user wallet, and depositing the aggregate token quantity for the ETF token in the corresponding administrative wallet with the remote server).
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to combine the teachings of Madisetti, Simlett, and Kim in order to provide an improved method and system for facilitating the creation and/or redemption of ETF tokens representing a portfolio of multiple cryptocurrencies (Kim: Paragraph 4).

Claim 12
	Regarding Claim 12, Madisetti teaches:
A system for implementing automatic transactions on a blockchain network using a computer protocol, the system comprising (See at least the Abstract: Describes a system/method of exchanging value across a blockchain network including receiving lending offers from lenders, recording each lending offer to a lender smart contract on a blockchain network, and recording the lender smart contracts, defining a lending pool, to a lending pool smart contract on the blockchain network including lending pool conditions):
at least one physical processor (See at least Paragraph 175: The system comprises a processor);
physical memory comprising computer-executable instructions that, when executed by the physical processor, cause the physical processor to (See at least Paragraph 175: The system comprises a data store [such as memory] positioned in communication with the processor):
establish the computer protocol on the blockchain network as a smart contract, the smart contract comprising automatically enforceable code instructions that are executable through one or more nodes of the blockchain network (See at least Paragraphs 109 and 110: Describes a lending platform [i.e. a protocol] that utilizes blockchain technology to facilitating lending transactions between borrowers and lenders. Smart contracts may be used to automatically match borrowers and lenders);
establish, through the computer protocol, a pool of [[blockchain tokens]] (See at least Paragraphs 109 and 110: The system may also comprise a "lender's pool." Lenders may contribute an amount of fiat or cryptocurrency [See Paragraph 100] to lend to the pool. The lender's pool is represented as a smart contract. Examiner's Note: Madisetti does not explicitly teach that the pool is a pool of blockchain tokens that are interchangeable with each other. However, Kim does teach this limitation as described below);
receive, from a particular blockchain address, a transfer of a first amount of a first blockchain token to the smart contract as part of the pool of blockchain tokens (See at least Paragraph 103: A borrower may deposit cryptocurrency or tokens as collateral in a collateral contract. A Collateral Smart Contract is used to manage locking up and release of collateral, such as cryptocurrency tokens or physical assets which may be represented in a tokenized form [See Paragraph 107]);
receive a request from the particular blockchain address for a second amount of a second blockchain token that is associated with one or more other blockchain addresses different from the particular blockchain address (See at least Paragraph 103: The borrower creates a loan request [e.g. for a second cryptocurrency] with amount requested and loan terms. The platform can disburse loans in fiat or cryptocurrencies [i.e., the loan may be a request for a second token/cryptocurrency; See Paragraph 100]. The transfer of cryptocurrency may be initiated between a borrower and lender crypto wallets [i.e., blockchain addresses]);
calculate, through the automatically enforceable code instructions in the smart contract… (ii) a transaction rate associated with the request for the second amount of the second blockchain token (See at least Paragraph 109: The borrower's condition for borrowing money may include the amount to borrow, the duration of the loan, and an acceptable interest rate [i.e., a transaction rate]);
initiate, through the automatically enforceable code instructions in the smart contract, a transfer of the second amount of the second blockchain token to the particular blockchain address, the transfer conditioned upon an increase in return amount of the second blockchain token to the pool from the particular blockchain address, the increase based on the transaction rate (See at least Paragraph 103: The lender funds the loan after the collateral is deposited. Also see Paragraph 100: The loan amount [i.e. the second digital asset] is transferred to the borrower. The loan may be disbursed in fiat or cryptocurrency. The loan is conditioned on a return of the principle plus the determined interest); and
add, through the automatically enforceable code instructions in the smart contract, a transaction record reflecting the transfer to the ledger (See at least Paragraph 107: Information regarding the loan disbursement is recorded in the loan smart contract. The smart contracts are deployed on a blockchain network).

	Regarding Claim 12, Madisetti does not explicitly teach, but Simlett, however, does teach:
maintain, through the automatically enforceable code instructions established on the blockchain network, a ledger tracking associations between the different blockchain addresses and the blockchain tokens in the pool (See at least Paragraph 47: Describes a system for tracking ownership of an asset. The system may use smart contracts to control the purchase of assets that denote percentage of ownership. These ownership shares may be recorded in an asset contract on the blockchain. The assets may include a pool of assets [e.g. a fleet of cars, see Paragraph 37]);
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to combine the teachings of Madisetti and Simlett in order to increase user convenience by automatically tracking and determining various rights and responsibilities that pertain to a plurality of individuals that own an underlying asset (Simlett: Paragraph 31).

	Regarding Claim 12, the combination of Madisetti and Simlett does not explicitly teach, but Kim, however, does teach:
establish, through the computer protocol, a pool of blockchain tokens, the pool of blockchain tokens comprising a plurality of different types of blockchain tokens that are compliant with a technical standard of the blockchain network such that the different types of blockchain tokens are interchangeable with each other, the pool of blockchain tokens are associated with different blockchain addresses (See at least Paragraph 38: Describes a platform that allows a user to pool multiple different types of digital currencies. The platform comprises a plurality of user wallets to store the multiple types of digital currencies. ETF tokens may be exchanged freely for the multiple types of digital currencies [See Paragraph 39]); and
calculate, through the automatically enforceable code instructions in the smart contract, (i) an exchange rate between the first blockchain token and the second blockchain token and (ii) (See at least Paragraph 39: The remote server continuously updates an exchange value [i.e., an exchange rate] between the plurality of cryptocurrency types and the ETF token type. The exchange value is the net asset value of the ETF token type which varies based on the market values of the cryptocurrencies and the status of the stock index or bond index which is tracked by the ETF token type);
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to combine the teachings of Madisetti, Simlett, and Kim in order to provide an improved method and system for facilitating the creation and/or redemption of ETF tokens representing a portfolio of multiple cryptocurrencies (Kim: Paragraph 4).

Claim 13
	Regarding Claim 13, Madisetti teaches:
wherein the ledger comprises a blockchain ledger implemented with a distributed database (See at least Paragraph 89: The nCash blockchain network utilized to facilitate the peer-to-peer lending process is a distributed ledger which maintains records of all the transactions on the nCash network).

Claim 15
	Regarding Claim 15, the combination of Madisetti and Simlett does not explicitly teach, but Kim, however, does teach
wherein the transaction record is added through a mint operation (See at least Paragraph 43: The user may initiate a creation transaction [i.e. a mint operation]. The creation transaction comprises transferring an amount of cryptocurrency from the user wallet to the remote server).
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to combine the teachings of Madisetti, Simlett, and Kim in order to provide an improved method and system for facilitating the creation and/or redemption of ETF tokens representing a portfolio of multiple cryptocurrencies (Kim: Paragraph 4).

Claim 16
	Regarding Claim 16, the combination of Madisetti and Simlett does not explicitly teach, but Kim, however, does teach
wherein the transaction record documents a repay operation (See at least Paragraph 46: The user may initiate a redemption transaction [i.e. a repay operation]. The redemption transaction comprises withdrawing an aggregate token quantity for the ETF token type from the corresponding user wallet, and depositing the aggregate token quantity for the ETF token in the corresponding administrative wallet with the remote server).
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to combine the teachings of Madisetti, Simlett, and Kim in order to provide an improved method and system for facilitating the creation and/or redemption of ETF tokens representing a portfolio of multiple cryptocurrencies (Kim: Paragraph 4).

Claim 17
	Regarding Claim 17, Madisetti teaches:
wherein the transaction record further documents a borrow operation from a user for a borrow amount and the instructions further comprise instructions for: determining whether a borrowing capacity of the user satisfies a collateral threshold (See at least Paragraphs 103 and 104: Describes a system facilitating loans between a borrower and lender. The lenders may require collateral to initiate the loan. Although not explicitly stated by Madisetti, it would have been obvious to one of ordinary skill in the art that a requirement to provide collateral for a loan would require the lender to specify a threshold value for the collateral to be deemed sufficient); 
transferring the borrow amount from the pool to the user (See at least Paragraphs 103 and 104: Once the collateral is provided, the loan amount may be released to the borrower. Loan amounts may be distributed from a pool as described in Figure 21, Paragraphs 109-111); and 
updating a borrow balance value of the user (See at least Paragraph 109-111: The loans are tracked using smart contracts. The lending pool is represented by a smart contract. When a loan between the borrower and the pool is matched, the borrower receives a portion of the value of the pool [i.e. a portion of the pool is designated to the borrower]).

Claim 19
	Regarding Claim 19, Madisetti teaches:
wherein the transaction record further documents a liquidate operation by a target for a user having a collateral asset for an amount and the method further comprises: transferring the amount from the user to the pool (See at least Paragraph 104: Describes a process of repayment of a loan with collateral deposited by the borrower. A loan amount may be funded to the user. Loan amounts may be distributed from a pool as described in Figure 21, Paragraphs 109-111); 
reducing, based on the amount, a borrow balance for the user (See at least Paragraph 109-111: The loans are tracked using smart contracts. The lending pool is represented by a smart contract. When a loan between the borrower and the pool is matched, the borrower receives a portion of the value of the pool [i.e. a portion of the pool is designated to the borrower]. Although not explicitly stated, it would have been obvious to one of ordinary skill in the art that once the loan is repaid the amount borrowed by the borrower [i.e. the borrow balance] would be removed/reduced); and 
transferring the collateral asset from the user to the target (See at least Paragraph 104: When the borrower fails to repay the loan, the collateral is released to the lender).
	
Claim 20
	Regarding Claim 20, Madisetti teaches:
A non-transitory computer-readable medium comprising one or more computer-executable instructions that, when executed by at least one processor of a computing device, cause the computing device to (See at least Paragraph 175: The described methods are performable on computerized systems, such systems comprising a processor, a data store [e.g. a computer-readable medium] positioned in communication with the processor):
establish a computer protocol on the blockchain network as a smart contract, the smart contract comprising automatically enforceable code instructions that are executable through one or more nodes of the blockchain network (See at least Paragraphs 109 and 110: Describes a lending platform [i.e. a protocol] that utilizes blockchain technology to facilitating lending transactions between borrowers and lenders. Smart contracts may be used to automatically match borrowers and lenders);
establish, through the computer protocol, a pool of [[blockchain tokens]] (See at least Paragraphs 109 and 110: The system may also comprise a "lender's pool." Lenders may contribute an amount of fiat or cryptocurrency [See Paragraph 100] to lend to the pool. The lender's pool is represented as a smart contract. Examiner's Note: Madisetti does not explicitly teach that the pool is a pool of blockchain tokens that are interchangeable with each other. However, Kim does teach this limitation as described below);
receive, from a particular blockchain address, a transfer of a first amount of a first blockchain token to the smart contract as part of the pool of blockchain tokens (See at least Paragraph 103: A borrower may deposit cryptocurrency or tokens as collateral in a collateral contract. A Collateral Smart Contract is used to manage locking up and release of collateral, such as cryptocurrency tokens or physical assets which may be represented in a tokenized form [See Paragraph 107]);
receive a request from the particular blockchain address for a second amount of a second blockchain token that is associated with one or more other blockchain addresses different from the particular blockchain address (See at least Paragraph 103: The borrower creates a loan request [e.g. for a second cryptocurrency] with amount requested and loan terms. The platform can disburse loans in fiat or cryptocurrencies [i.e., the loan may be a request for a second token/cryptocurrency; See Paragraph 100]. The transfer of cryptocurrency may be initiated between a borrower and lender crypto wallets [i.e., blockchain addresses]);
calculate, through the automatically enforceable code instructions in the smart contract… (ii) a transaction rate associated with the request for the second amount of the second blockchain token (See at least Paragraph 109: The borrower's condition for borrowing money may include the amount to borrow, the duration of the loan, and an acceptable interest rate [i.e., a transaction rate]);
initiate, through the automatically enforceable code instructions in the smart contract, a transfer of the second amount of the second blockchain token to the particular blockchain address, the transfer conditioned upon an increase in return amount of the second blockchain token to the pool from the particular blockchain address, the increase based on the transaction rate (See at least Paragraph 103: The lender funds the loan after the collateral is deposited. Also see Paragraph 100: The loan amount [i.e. the second digital asset] is transferred to the borrower. The loan may be disbursed in fiat or cryptocurrency. The loan is conditioned on a return of the principle plus the determined interest); and
add, through the automatically enforceable code instructions in the smart contract, a transaction record reflecting the transfer to the ledger (See at least Paragraph 107: Information regarding the loan disbursement is recorded in the loan smart contract. The smart contracts are deployed on a blockchain network).

	Regarding Claim 20, Madisetti does not explicitly teach, but Simlett, however, does teach:
maintain, through the automatically enforceable code instructions established on the blockchain network, a ledger tracking associations between the different blockchain addresses and the blockchain tokens in the pool (See at least Paragraph 47: Describes a system for tracking ownership of an asset. The system may use smart contracts to control the purchase of assets that denote percentage of ownership. These ownership shares may be recorded in an asset contract on the blockchain. The assets may include a pool of assets [e.g. a fleet of cars, see Paragraph 37]);
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to combine the teachings of Madisetti and Simlett in order to increase user convenience by automatically tracking and determining various rights and responsibilities that pertain to a plurality of individuals that own an underlying asset (Simlett: Paragraph 31).

	Regarding Claim 20, the combination of Madisetti and Simlett does not explicitly teach, but Kim, however, does teach:
establish, through the computer protocol, a pool of blockchain tokens, the pool of blockchain tokens comprising a plurality of different types of blockchain tokens that are compliant with a technical standard of the blockchain network such that the different types of blockchain tokens are interchangeable with each other, the pool of blockchain tokens are associated with different blockchain addresses (See at least Paragraph 38: Describes a platform that allows a user to pool multiple different types of digital currencies. The platform comprises a plurality of user wallets to store the multiple types of digital currencies. ETF tokens may be exchanged freely for the multiple types of digital currencies [See Paragraph 39]); and
calculate, through the automatically enforceable code instructions in the smart contract, (i) an exchange rate between the first blockchain token and the second blockchain token and (ii) (See at least Paragraph 39: The remote server continuously updates an exchange value [i.e., an exchange rate] between the plurality of cryptocurrency types and the ETF token type. The exchange value is the net asset value of the ETF token type which varies based on the market values of the cryptocurrencies and the status of the stock index or bond index which is tracked by the ETF token type);
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to combine the teachings of Madisetti, Simlett, and Kim in order to provide an improved method and system for facilitating the creation and/or redemption of ETF tokens representing a portfolio of multiple cryptocurrencies (Kim: Paragraph 4).


14.	Claims 6-8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Madisetti (U.S. Pre-Grant Publication No. 20190228409) in view of Simlett (U.S. Pre-Grant Publication No. 20200234286) and Kim (U.S. Pre-Grant Publication No. 20190333149), and in further view of Dubrofsky (U.S. Pre-Grant Publication No. 20200327609).

Claim 6
	Regarding Claim 6, the combination of Madisetti, Simlett, and Kim does not explicitly teach, but Dubrofsky, however, does teach:
wherein the ledger further includes an interest rate index value and a last update value (See at least Paragraphs 89-92: Describes a platform for a savings system. The system utlizes a variable called the "Dai Savings Rate" [i.e., an interest rate index value] that varies dynamically over time to deal with short-term changes in market conditions of the Dai economy. Examiner's Note: Although Dubrofsky does not explicitly state that the index includes a last update value, it would have been obvious to one of ordinary skill in the art that the value of the Dai Savings Rate would be tracked over time).
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to combine the teachings of Madisetti, Simlett, Kim, and Dubrofsky in order to mitigate price instability that results from changing market dynamics (Dubrofsky: Paragraph 85).

Claim 7
	Regarding Claim 7, the combination of Madisetti, Simlett, and Kim does not explicitly teach, but Dubrofsky, however, does teach:
detecting an update event associated with the pool of blockchain tokens; and modifying an interest index based on a time since a last update (See at least Paragraphs 85-87: The platform may detect when the price of Dai rises/falls above/below a certain amount [i.e., an update event associated with the pool of blockchain tokens]).
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to combine the teachings of Madisetti, Simlett, Kim, and Dubrofsky in order to mitigate price instability that results from changing market dynamics (Dubrofsky: Paragraph 85).

Claim 8
	Regarding Claim 8, Madisetti teaches:
wherein the transaction record further documents a borrow operation from a user for a borrow amount and the method further comprises: determining whether a borrowing capacity of the user satisfies a collateral threshold (See at least Paragraphs 103 and 104: Describes a system facilitating loans between a borrower and lender. The lenders may require collateral to initiate the loan. Although not explicitly stated by Madisetti, it would have been obvious to one of ordinary skill in the art that a requirement to provide collateral for a loan would require the lender to specify a threshold value for the collateral to be deemed sufficient);
transferring the borrow amount from the pool to the user (See at least Paragraphs 103 and 104: Once the collateral is provided, the loan amount may be released to the borrower. Loan amounts may be distributed from a pool as described in Figure 21, Paragraphs 109-111); and
updating a borrow balance value of the user (See at least Paragraph 109-111: The loans are tracked using smart contracts. The lending pool is represented by a smart contract. When a loan between the borrower and the pool is matched, the borrower receives a portion of the value of the pool [i.e. a portion of the pool is designated to the borrower]).

Claim 10
	Regarding Claim 10, Madisetti teaches:
wherein the transaction record further documents a liquidate operation by a target for a user having a collateral asset for an amount and the method further comprises: transferring the amount from the user to the pool (See at least Paragraph 104: Describes a process of repayment of a loan with collateral deposited by the borrower. A loan amount may be funded to the user. Loan amounts may be distributed from a pool as described in Figure 21, Paragraphs 109-111);
reducing, based on the amount, a borrow balance for the user (See at least Paragraph 109-111: The loans are tracked using smart contracts. The lending pool is represented by a smart contract. When a loan between the borrower and the pool is matched, the borrower receives a portion of the value of the pool [i.e. a portion of the pool is designated to the borrower]. Although not explicitly stated, it would have been obvious to one of ordinary skill in the art that once the loan is repaid the amount borrowed by the borrower [i.e. the borrow balance] would be removed/reduced); and
transferring the collateral asset from the user to the target (See at least Paragraph 104: When the borrower fails to repay the loan, the collateral is released to the lender).

Response to Arguments
15.	Applicant’s arguments filed September 27, 2022 have been fully considered. 

Arguments Regarding 35 U.S.C. 101
16.	Applicant’s arguments (Amendment, Pgs. 13 and 14) concerning the prior rejection of the claims under 35 USC §101, including supposed deficiencies in the rejection, are not persuasive for the following reasons.  Under the prior and current 101 analysis under 2019 PEG, the amended claims recite and are directed to a patent ineligible abstract idea, without something significantly more, for the reasons given above after consideration of the claimed features and elements.  The abstract idea has been restated herein in line with the 2019 PEG guidance and the amended claims.  Applicant is directed to the above full Alice/Mayo analysis in the 101 rejection. 
Additionally, on page 13 of their remarks, the applicant argues, “Under the 2019 PEG, the claims are not directed to any of the three groupings of abstract ideas (i.e., mathematical concepts, certain methods of organizing human activities, and mental processes) under Prong One of the step 2A. For example, the claims recite implementing automatic transactions on a blockchain network using a computer protocol. Such operations are concrete and are not directed to mental processes because a blockchain network is involved. Hence, the claims are patent eligible under Prong One of Step 2A.” The examiner respectfully disagrees. Specifically, the examiner notes that merely applying a blockchain network to implement an abstract idea on a computer does not prevent the claims from reciting an abstract idea. As described in the 101 rejection above, the claims recite an abstract idea regarding certain methods of organizing human activity, namely commercial interactions (e.g. facilitating a lending process between a borrower and seller). The claims merely utilize generic computer components to implement the abstract idea in a blockchain environment.
Additionally, on page 14 of their remarks, the applicant argues, “The claims focus on automatic transactions on a blockchain network using a computer protocol, which is an improvement of operations of computers under Enfish because the claims are related to the improvement of network systems such as blockchains.” The examiner respectfully disagrees. Specifically, the examiner notes that the claims do not recite an improvement to blockchain technology. Rather, the claims merely implement blockchain technology to perform the abstract idea of facilitating loans between borrowers and lenders. Such an implementation of blockchain technology does not provide any indication of an improvement to blockchain technology itself.
Therefore, for these reasons and the reasons given above, the rejection of these claims under 35 U.S.C. §101 is maintained. 

Arguments Regarding 35 U.S.C. 103
17.	Applicant’s arguments regarding the prior art rejections are moot in view of the new grounds of rejection necessitated by applicant’s claim amendments. 

Citation of Pertinent Prior Art
18.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Wu (U.S. Pre-Grant Publication No. 20200143466): Describes a lending system that utilizes smart contracts deployed on blockchain.
Maker (NPL article titled “The Dai Stablecoin System”: Describes a collateral-backed cryptocurrency whose value is stable relative to the US Dollar. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM D NEWLON whose telephone number is (571)272-4407. The examiner can normally be reached Mon - Fri 9:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata Boveja can be reached on (571) 272-8105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM D NEWLON/Examiner, Art Unit 3696                                                                                                                                                                                                        
/SCOTT S TROTTER/Primary Examiner, Art Unit 3696